DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, drawn to an Al-Zn alloy plated steel sheet, in the reply filed on 01 August 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 August 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,358,369. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 recites an Al-Zn alloy plated steel sheet having high hot workability and corrosion resistance, whereas claim 5 of the ‘369 patent recites a plated steel sheet having an Al-Zn plating layer.  The limitation of “having high hot workability and corrosion resistance” is acknowledged but is not considered to render a patentable distinction because the limitation pertains to properties of the plated steel sheet without quantification of the high hot workability and corrosion resistance, and therefore is considered to be a preamble limitation that recites the purpose of the plated steel sheet rather than a structural limitation.  Furthermore, claim 5 of the ‘369 patent recites a plated steel sheet for hot press forming (i.e. the plated steel sheet has hot workability) and a plating layer is considered to provide corrosion resistance.  
Instant claim 1 recites an Al-Zn hot-dip aluminized plating layer on a base steel sheet.  Claim 5 of the ‘369 patent recites a base steel sheet and an Al-Zn-based plating layer formed on at least one surface of the base steel sheet (i.e. an Al-Zn aluminized plating layer on a base steel sheet).  The limitation of being a hot-dip layer is acknowledged but is considered a product-by-process limitation and is not considered to render a patentable distinction absent a showing as to how the claimed process affects the final structure of the instantly claimed plated steel sheet.  See MPEP § 2113.
Instant claim 1 recites wherein the plating layer comprises a lower-layer portion and the lower-layer portion comprises, based on a weight thereof, Fe: 40% to 50%, Al: 50% to 60%, Si: 1% or less, and other inevitable impurities.  Claim 5 of the ‘369 patent recites an Fe-Al-based interfacial alloy layer (i.e. corresponding to the instantly claimed lower-layer portion because the interfacial alloy layer is recited to be between the base steel sheet and the Al-Zn-based plating layer), wherein the Fe-Al-based interfacial layer (i.e. lower-layer portion) comprises 30-60 wt% Al, 30-60% Fe, ≤20% Si, and impurities.  These ranges each overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 1 recites an upper-layer portion and the upper-layer portion comprises, based on a weight thereof, Zn: 10% to 30%, and the balance of Al and 0.05% (or) less of one or more other impurities selected from the group consisting of Cr, Mo, and Ni.  Claim 5 of the ‘369 patent recites wherein the Al-Zn-based plating layer (i.e. corresponding to the instantly claimed upper-layer portion because the Al-Zn based plating layer is recited to be directly on the Fe-Al-based interfacial alloy layer) comprises 10-30 wt% Zn, 1% or less of Fe (i.e. this range overlaps 0% Fe), and a balance of Al and impurities.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.  The limitation of 0.05% or less of one or more other impurities selected from the group consisting of Cr, Mo, and Ni is acknowledged; however, 0.05% or less is a range that includes 0% and therefore the specific presence of the listed impurities is not required.
Instant claim 1 recites the upper-layer portion has a thickness which is 30% or less of a total thickness of the plating layer, whereas claim 5 of the ‘369 patent recites where the Fe-Al-based interfacial layer (i.e. the lower-layer portion) is 5-35% of the sum of the thicknesses of the plating and interfacial layers (i.e. the Al-Zn based plating layer corresponding to the upper-layer portion has a thickness of about 65-95% of the total thickness).  Although these ranges do not overlap, this limitation (i.e. thickness as a percentage of the total thickness) is a matter of size or proportion and the courts have held that a change of relative dimensions is not patentably distinct if a device having the claimed relative dimensions would not perform differently, absent an objective showing.  See MPEP § 2144.04(IV)(A).
While not reciting identical limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date as obvious variants of the patented claims (i.e. the claims of the ‘369 patent) for a plated steel sheet.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/744,908 (reference application) in view of Tokuda et al. (JP 2012-012649, previously cited). 
Instant claim 1 recites an Al-Zn alloy plated steel sheet having high hot workability and corrosion resistance.  Claim 4 of the ‘908 application recites a plated steel sheet having an Al-Zn-based plating layer.  The limitation of “having high hot workability and corrosion resistance” is acknowledged but is not considered to render a patentable distinction because the limitation pertains to properties of the plated steel sheet without quantification of the high hot workability and corrosion resistance, and therefore is considered to be a preamble limitation that recites the purpose of the plated steel sheet rather than a structural limitation.  Furthermore, claim 4 of the ‘908 application recites a plated steel sheet for hot press forming (i.e. the plated steel sheet has hot workability) and a plating layer is considered to provide corrosion resistance. 
Instant claim 1 recites an Al-Zn hot-dip aluminized plating layer on a base steel sheet.  Claim 4 of the ‘908 application recites a base steel sheet and an Al-Zn-based plating layer formed on at least one surface of the base steel sheet (i.e. an Al-Zn aluminized plating layer on a base steel sheet).  The limitation of being a hot-dip layer is acknowledged but is considered a product-by-process limitation and is not considered to render a patentable distinction absent a showing as to how the claimed process affects the final structure of the instantly claimed plated steel sheet.  See MPEP § 2113.
Instant claim 1 recites a lower-layer portion and the lower-layer portion comprises, based on a weight thereof, Fe: 40% to 50%, Al: 50% to 60%, Si: 1% or less, and other inevitable impurities.  Claim 4 of the ‘908 application recites an Fe-Al-based plating layer (i.e. corresponding to the instantly claimed lower-layer portion because the Fe-Al-based plating layer is recited to be between the base steel sheet and the Al-Zn-based plating layer), wherein the Fe-Al-based plating layer (i.e. lower-layer portion) comprises 30-60 wt% Al, 30-60% Fe, ≤20% Si, and impurities.  These ranges each overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 1 recites an upper-layer portion and the upper-layer portion comprises, based on a weight thereof, Zn 10% to 30%, and the balance of Al and 0.05% (or) less of one or more other impurities selected from the group consisting of Cr, Mo, and Ni.  Claim 4 of the ‘908 application recites wherein the Al-Zn-based plating layer (i.e. corresponding to the instantly claimed upper-layer portion) comprises 10-30 wt% Zn, 1% or less of Fe (i.e. this range overlaps 0% Fe), and a balance of Al and impurities.  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.  The limitation of 0.05% or less of one or more other impurities selected from the group consisting of Cr, Mo, and Ni is acknowledged; however, 0.05% or less is a range that includes 0% and therefore the specific presence of the listed impurities is not required.
Instant claim 1 differs from claim 4 of the ‘908 application insofar as reciting the upper-layer portion has a thickness which is 30% or less of a total thickness of the plating layer.  However, in a related field of endeavor, Tokuda teaches an Al-Zn alloy-plated steel material for automobile undercarriages where corrosion resistance is a problem (paragraph 0014).  Tokuda teaches the plating has a two-layer structure by immersion in a plating bath containing 35-60% Al, 46-60% Zn, and 0.5-5% Si followed by an alloying reaction between the Al in the plating layer and Fe in the base steel material (paragraphs 0036-0037).  This reactivity is also provided by controlling the temperature and cooling rate (paragraphs 0039-0046).  The resulting plating layer has an upper layer in which Zn and Si are concentrated on the surface layer side and a lower layer mainly composed of Fe and Al on the steel material side, where the thickness of the upper layer is 20-50% of the whole plating layer.  This thickness overlaps the instantly claimed thickness of the upper-layer portion (i.e. 30% or less of a total thickness of the plating layer).  See MPEP § 2144.05.  
As Tokuda teaches an Al-Zn alloy-plated steel material for corrosion resistance wherein the resulting plating layer has an upper layer and lower layer, it is analogous to instant claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the upper layer to have the claimed thickness as a percentage of the total plating layer as taught by Tokuda, and one would have had a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/784,729 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 recites an Al-Zn alloy plated steel sheet having high hot workability and corrosion resistance.  Claim 2 of the ‘729 application recites a plated steel sheet and an alloy-plated layer and an unalloy-plated layer each have both Al and Zn (i.e. an Al-Zn alloy plated steel sheet).  The limitation of “having high hot workability and corrosion resistance” is acknowledged but is not considered to render a patentable distinction because the limitation pertains to properties of the plated steel sheet without quantification of the high hot workability and corrosion resistance, and therefore is considered to be a preamble limitation that recites the purpose of the plated steel sheet rather than a structural limitation.  Furthermore, a steel sheet has hot workability and a plating layer is considered to provide corrosion resistance. 
Instant claim 1 recites an Al-Zn hot-dip aluminized plating layer on a base steel sheet.  Claim 2 of the ‘729 application recites an aluminum alloy-plated steel sheet comprising an alloy-plated layer formed on a base steel sheet (i.e. an aluminized plating layer on a base steel sheet) and an unalloy-plated layer formed on the alloy-plated layer.  Claim 2 of the ‘729 application recites wherein the alloy-plated layer and the unalloy-plated layer each includes both Zn and Al (i.e. the plating layer is an Al-Zn aluminized plating layer).  The limitation of being a hot-dip layer is acknowledged but is considered a product-by-process limitation and is not considered to render a patentable distinction absent a showing as to how the claimed process affects the final structure of the instantly claimed plated steel sheet.  See MPEP § 2113.
Instant claim 1 recites a lower-layer portion and the lower layer portion comprises, based on a weight thereof, Fe: 40% to 50%, Al: 50% to 60%, Si: 1% or less, and other inevitable impurities.  Claim 2 of the ‘729 application recites an alloy-plating layer (i.e. corresponding to the instantly claimed lower-layer portion), wherein the alloy-plating layer (i.e. lower-layer portion) contains 35-50 wt% Fe, 1-20% Zn, 0.1-1.5% Si, and a balance Al and impurities (i.e. about 28.5-63.9% Al, calculated as 100% minus the ranges of the other elements).  These ranges each overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 1 recites an upper-layer portion and the upper-layer portion comprises, based on a weight thereof, Zn: 10% to 30%, and the balance Al and 0.05% (or) less of one or more other impurities selected from the group consisting of Cr, Mo, and Ni.  Claim 2 of the ‘729 application recites wherein the unalloy-plating layer (i.e. corresponding to the instantly claimed upper-layer portion) comprises 1-30 wt% Zn, 0.1-1.8% Si, and a balance of Al and impurities (i.e. about 69.2-98.9% Al, calculated as 100% minus the ranges of the other elements).  Each of these ranges overlap the instantly claimed ranges.  See MPEP § 2144.05.  The limitation of 0.05% or less of one or more other impurities selected from the group consisting of Cr, Mo, and Ni is acknowledged; however, 0.05% or less is a range that includes 0% and therefore the specific presence of the listed impurities is not required.
Instant claim 1 recites the upper-layer portion has a thickness which is 30% or less of a total thickness of the plating layer, whereas claim 2 of the ‘729 application recites where a thickness of the unalloy-plating layer (i.e. the upper-layer portion) is 1-12 µm and a thickness of the alloy-plating layer (i.e. lower-layer portion) is 5-25 µm.  These thicknesses correspond to where the thickness of the unalloy-plating layer (i.e. the upper-layer portion) is about 2.7-100% (calculated as 1/37 to a maximum 100%), or alternatively about 17-32% based on both lower limits to both upper limits (i.e. 1/6 to 12/37).  These ranges overlap the instantly claimed range.  See MPEP § 2144.05.
While not reciting identical limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date as obvious variants of the copending claims (i.e. the claims of the ‘729 application) for a plated steel sheet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 11: “0.05% of less” should be “0.05% or less”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The term “high hot workability” in claim 1 is a relative term which renders the claim indefinite. The terms “high” and “hot” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of advancing prosecution, the disputed limitation will be considered to be a preamble limitation that recites the purpose of the plated steel sheet rather than a structural limitation because the terms are in the preamble of the claim and pertain to properties of the plated steel sheet without quantification of the high hot workability and corrosion resistance.
Claim 1 recites “other inevitable impurities” in the lower-layer portion and “other impurities” in the upper-layer portion.  The term “other” indicates that impurities (e.g. a first impurity) have been previously specified for the lower-layer portion and the upper-layer portion, but any previously introduced impurity has not been identified as an impurity.  Therefore, it is not clear which element(s) previously introduced for each layer portion is considered a first impurity (i.e. Fe, Al, or Si for the lower-layer portion; i.e. Zn or Al for the upper-layer portion).  In the interest of advancing prosecution, if Fe, Al, Si, and Zn are not considered impurities, the word “other” should be removed from lines 8 and 11 of the instant claim.
Claims 2 and 3 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US PGPub. No. 2016/0047018) in view of Tokuda et al. (JP 2012-012649, previously cited).
Claim 1: Morimoto teaches an Al-Zn coated steel sheet with good corrosion resistance (paragraph 0008) and having a coating that contains Al as a main component and Zn (i.e. an Al-Zn aluminized plating layer) (paragraph 0022).  The coated steel sheet is applicable to automobile outer panels and to parts such as construction materials and electric appliances (paragraph 0017).  Since the coated steel sheet can be made into these types of parts, it would have been obvious to one of ordinary skill in the art that the coated steel sheet has workability (e.g. high hot workability) so that it can be shaped into one of these parts.  Morimoto teaches that the steel sheet is dipped in the plating solution (paragraph 0030) and Table 1 shows the plating bath temperature to be about 590-660 °C (i.e. the steel sheet is hot-dipped).  The Al-Zn coating has two layers, an interfacial alloy layer (i.e. a lower-layer portion) in an interface with a base steel sheet and an upper layer (i.e. upper-layer portion) on the interfacial alloy layer (paragraph 0022).  The interfacial alloy layer (i.e. lower layer portion) is made of an Fe-Al compound and/or an Fe-Al-Si compound formed by alloying reactions of Al and Si in the coating solution with Fe at the steel sheet surface (paragraph 0030).  The plating bath contains 50-85 mass% Al, 11.0-49.8% Zn, 0.1-2.0% Si, etc. (paragraph 0040).  The upper layer of the Al-Zn coating (i.e. the upper-layer portion of the plating layer) preferably contains 50-85 mass% Al (i.e. a balance after accounting for all other elements present), 11-49.8% Zn, etc. (paragraph 0035).  Unavoidable impurities such as Cr, Mo, Ni, etc. may be present and is preferably little (paragraph 0036).  Although Morimoto does not specify the percentage of the impurities, the presence of such impurities is considered to be within the claimed range due to the teaching of being unavoidable.  Morimoto teaches that growth of the interfacial alloy layer is promoted when the bath temperature is high, dipping time is long, or cooling rate is small (paragraph 0032) but does not teach the claimed composition of the interfacial alloy layer (i.e. lower layer) or the ratio of upper layer thickness.
In a related field of endeavor, Tokuda teaches an Al-Zn alloy-plated steel material for automobile undercarriages where corrosion resistance is a problem (paragraph 0014).  Tokuda teaches the plating has a two-layer structure by immersion in a plating bath containing 35-60% Al, 46-60% Zn, and 0.5-5% Si followed by an alloying reaction between the Al in the plating layer and Fe in the base steel material (paragraphs 0036-0037).  This reactivity is also provided by controlling the temperature and cooling rate (paragraphs 0039-0046).  The resulting plating layer has an upper layer in which Zn and Si are concentrated on the surface layer side and a lower layer mainly composed of Fe and Al on the steel material side, where the thickness of the upper layer is 20-50% of the whole plating layer.  This thickness overlaps the instantly claimed thickness of the upper-layer portion (i.e. 30% or less of a total thickness of the plating layer).  See MPEP § 2144.05.  Tokuda teaches the amount of Fe to be 20-40% of the total plating layer (paragraphs 0032-0034) and the concentration of Fe in the lower layer is often 3-15 times the Fe concentration of the upper layer (paragraph 0023), which renders as obvious to one of ordinary skill in the art that the Fe concentration in the lower layer is often higher than the concentration of Fe in the total plating layer (i.e. Fe in the lower layer would be higher than 20-40%), and this range overlaps the instantly claimed range for the content of Fe in the lower layer.  See MPEP § 2144.05.  Furthermore, since the lower layer is mainly composed of Fe and Al (paragraph 0019), it would have been obvious to one of ordinary skill in the art that the balance of the lower layer is mainly Al (i.e. the content of Al is less than about 60-80%, calculated as 100% minus the amount of Fe).  This concentration of Al overlaps the instantly claimed range.  See MPEP § 2144.05.  Regarding the amount of Si in the lower-layer portion, the range of 1% or less overlaps where the amount is 0% and therefore Si is not required to be present in the lower-layer portion.  Tokuda teaches that Si is concentrated in the upper layer (paragraph 0019) and where the amount of Si is 0.5-5% (i.e. of the total plating layer) (paragraph 0013).  These teachings render as obvious to one of ordinary skill in the art that the amount of Si in the lower layer is less than 0.5-5% (because of the total amount of Si, most is concentrated in the upper layer), and this range overlaps the instantly claimed range.  See MPEP § 2144.05.  Tokuda teaches that the disclosed Al-Zn alloy plating secures weldability and exhibits high corrosion resistance (paragraph 0014).
As Morimoto and Tokuda both teach an Al-Zn plated steel sheet, they are analogous.  Furthermore, the plating baths taught by Morimoto and Tokuda have overlapping compositions (i.e. 50-85 mass% Al, 11.0-49.8% Zn, 0.1-2.0% Si, etc. taught by Morimoto at paragraph 0040 compared to 35-60% Al, 46-60% Zn, and 0.5-5% Si taught by Tokuda at paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plating layer taught by Morimoto to include where the lower layer has the composition and thickness taught by Tokuda because such an Al-Zn alloy plating secures weldability and exhibits high corrosion resistance, and one would have had a reasonable expectation of success.
Claim 2: Morimoto teaches that the steel sheet may be a cold-rolled steel sheet (paragraph 0042).  Tokuda teaches that there is no particular limitation on the pretreatment process of the steel material and the steel may be made by hot rolling, cold rolling, etc. (paragraph 0048).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US PGPub. No. 2016/0047018) in view of Tokuda et al. (JP 2012-012649, previously cited) as applied to claim 1 above, and further in view of Allely et al. (WO 2017/017513, previously cited).
Claim 3: The teachings of Morimoto in view of Tokuda are outlined above.  Morimoto teaches an Al-Zn coated steel sheet may be applicable to automobile outer panels, construction materials, and electric appliances (paragraph 0017) and may be a cold-rolled steel sheet (paragraph 0042).  Tokuda teaches an Al-Zn plated steel material that can be used for an automobile undercarriage (paragraph 0014) where the material of the steel material is not particularly limited and may be made by hot rolling, cold rolling, etc. (paragraph 0048).  However, neither of these references teach the composition of the base steel. 
In a related field of endeavor, Allely teaches steel sheets coated with a metallic coating where the coating includes aluminum with 2-24% zinc etc. (i.e. an Al-Zn plating layer) (p. 4, lines 6-13).  The coating can be hot-dipped in a bath at a temperature of about 580-660 °C (p. 5, lines 10-14 and 23-25).  Allely teaches that any steel can be coated, but also teaches example compositions for in case steel having high mechanical strength is needed such as for parts of the structure of an automotive vehicle (p. 3-4).  One example steel composition that is suitable for being coated with an Al-Zn plating layer is a steel sheet containing 0.03-0.50 wt% C, 0.05-0.8% Si, 0.3-3.0% Mn, 0.005-0.1% Al, 0-0.010% B (i.e. 100 ppm or less of B), etc., and a balance being iron and impurities (p. 3, lines 4-13).  Each of these ranges overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Morimoto and Tokuda each an Al-Zn plating layer on a base steel sheet suitable for automobile parts (i.e. an outer panel and an undercarriage are each considered a part of the structure of an automobile) and Allely teaches several compositions for steel that may be used for parts of structure of an automotive vehicle, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Al-Zn plating layer of Tokuda-modified Morimoto to include the composition of the steel taught by Allely because this is considered a conventionally known steel composition that is known to be suitable for parts of structure of automobiles and that is known to be suitable for coating with an Al-Zn-based coating, and one would have had a reasonable expectation of success.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784